Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 1 of 35 Page ID #:1310



   1    M. ELIZABETH DAY (SBN 177125)
   2    eday@feinday.com
        DAVID ALBERTI (SBN 220265)
   3    dalberti@feinday.com
   4    SAL LIM (SBN 211836)
        slim@feinday.com
   5    MARC BELLOLI (SBN 244290)
   6    mbelloli@feinday.com
        FEINBERG DAY KRAMER
   7    ALBERTI TONKOVICH
   8    LIM & BELLOLI LLP
        1600 El Camino Real, Suite 280
   9    Menlo Park, CA 94025
  10    Tel: 650.618.4360
        Fax: 650.618.4368
  11    Attorneys for Uniloc 2017 LLC
  12
                             UNITED STATES DISTRICT COURT
  13
                           CENTRAL DISTRICT OF CALIFORNIA
  14
        UNILOC 2017 LLC,                    LEAD CONSOLIDATED: 8:18-2055-
  15                                        GW-DFM
  16                Plaintiff,
              v.                            CASE NO. 8:19-cv-00295-GW-DFM
  17
                                             SECOND AMENDED COMPLAINT
  18    ROKU, INC.,
                                             FOR PATENT INFRINGEMENT
  19
                    Defendant.               DEMAND FOR JURY TRIAL
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                  SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 2 of 35 Page ID #:1311



   1      SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
   2         Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned
   3   counsel, hereby files this Second Amended Complaint and makes the following
   4   allegations of patent infringement relating to U.S. Patent Nos. 6,519,005 and
   5   8,407,609 against Defendant Roku, Inc. (“Roku”) and alleges as follows upon
   6   actual knowledge with respect to itself and its own acts and upon information and
   7   belief as to all other matters:
   8                               NATURE OF THE ACTION
   9         1.     This is an action for patent infringement. Uniloc alleges that Roku
  10   infringes U.S. Patent Nos. 6,519,005 (the “’005 patent”) and 8,407,609 (the “’609
  11   patent”) copies of which are attached hereto as Exhibits A-B (collectively, “the
  12   Asserted Patents”).
  13         2.     Uniloc alleges that Roku directly infringes the Asserted Patents by
  14   making, using, offering for sale, selling and importing products that (1) perform a
  15   method for motion coding an uncompressed (pixel level) digital video data stream,
  16   such as Roku Channel, and (2) perform a method of coding a digital image
  17   comprising macroblocks in a binary data stream, such as Roku Channel. Uniloc
  18   seeks damages and other relief for Roku’s infringement of the Asserted Patents.
  19                                       THE PARTIES
  20         3.     Uniloc 2017 LLC is a Delaware corporation having places of business
  21   at 1209 Orange Street, Wilmington, Delaware 19801, 620 Newport Center Drive,
  22   Newport Beach, California 92660 and 102 N. College Avenue, Suite 303, Tyler,
  23   TX 75702.
  24         4.     Uniloc holds all substantial rights, title and interest in and to the
  25   Asserted Patents.
  26         5.     Upon information and belief, Defendant Roku, Inc. is a Delaware
  27   corporation and is authorized to do business in California. Roku has a regular and
  28
                                                   1
                                         SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 3 of 35 Page ID #:1312



   1   established place of business at 2450 Colorado Avenue, Suite 260E, Santa Monica,
   2   California 90404. Roku may be served through its agent for service of process,
   3   CSC-Lawyers Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N,
   4   Sacramento, California. 95833.
   5                                 JURISDICTION AND VENUE
   6          6.    This action for patent infringement arises under the Patent Laws of the
   7   United States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28
   8   U.S.C. §§ 1331 and 1338.
   9          7.    Venue in the Central District of California is proper pursuant to 28
  10   U.S.C. §§ 139l (b), (c) and l400(b) because Roku has a regular and established
  11   place of business in this District, 2450 Colorado Avenue, Suite 260E, Santa
  12   Monica, California 90404, has committed acts within this judicial district giving
  13   rise to this action, and Roku continues to conduct business in this judicial district,
  14   including one or more acts of selling, using, importing and/or offering for sale
  15   infringing products or providing support service to Roku’s customers in this
  16   District.
  17           COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,519,005
  18          8.    The allegations of paragraphs 1-7 of this First Amended Complaint are
  19   incorporated by reference as though fully set forth herein.
  20          9.    The ’005 patent, titled “Method of Concurrent Multiple-Mode Motion
  21   Estimation For Digital Video,” issued on February 11, 2003. A copy of the ’005
  22   patent is attached as Exhibit A. The priority date for ’005 patent is April 30, 1999.
  23   The inventions of the ’005 patent were developed by inventors at Koninklijke
  24   Philips Electronics N.V.
  25          10.   Pursuant to 35 U.S.C. § 282, the ’005 patent is presumed valid.
  26          11.   Claim 1 of the ’005 patent addresses a technological problem
  27   indigenous to motion coding in uncompressed digital video streams.
  28
                                                  2
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 4 of 35 Page ID #:1313



   1         12.    Claim 1 of the ’005 patent reads as follows.
   2
             1. A method for motion coding an uncompressed digital video data
   3         stream, including the steps of:
   4
             comparing pixels of a first pixel array in a picture currently being coded
   5         with pixels of a plurality of second pixel arrays in at least one reference
   6         picture and concurrently performing motion estimation for each of a
             plurality of different prediction modes in order to determine which of
   7         the prediction modes is an optimum prediction mode;
   8
             determining which of the second pixel arrays constitutes a best match
   9         with respect to the first pixel array for the optimum prediction mode;
  10         and,

  11         generating a motion vector for the first pixel array in response to the
  12         determining step.

  13         13.    The invention of claim 1 of the ’005 patent concerns “digital video

  14   compression” and, more particularly, “a motion estimation method and search

  15   engine for a digital video encoder that is simpler, faster, and less expensive than the

  16   presently available technology permits, and that permits concurrent motion

  17   estimation using multiple prediction modes.” ’005 patent at 1:6-11.

  18         14.    Data compression is the encoding of data using fewer “bits” than the

  19   original representation. Data compression is useful because it reduces the resources

  20   required to store and transmit data, and allows for faster retrieval and transmission

  21   of video data.

  22         15.    In the context of digital video with which the ’005 patent is concerned,

  23   a video codec is electronic circuitry or software that compresses and/or

  24   decompresses digital video for storage and/or transmission. Video codecs refer to

  25   video encoders and decoders.

  26         16.    Prior to digital video, video was typically stored as an analog signal on

  27   magnetic tape. Then, around the time of the development of compact discs (CDs),

  28   it became more feasible to store and convey video in digital form. However, a large
                                                  3
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 5 of 35 Page ID #:1314



   1   amount of storage and communications bandwidth was needed to record and
   2   convey raw video. Thus, what was needed was a method to reduce the amount of
   3   data used to represent the raw video. Accordingly, numerous engineers and many
   4   companies worked to develop solutions for compressing digital video data.
   5         17.    “Practical digital video compression started with the ITU H.261
   6   standard in 1990.” A Brief History of Video Coding, ARC International, Marco
   7   Jacobs and Jonah Probell (2007). Numerous other video compression standards
   8   thereafter were created and evolved. The innovation in digital video compression
   9   continues to this day.
  10         18.    In April 1999, at the time of the invention of claim 1 of the ’005
  11   patent, “different compression algorithms ha[d] been developed for digitally
  12   encoding video and audio information (hereinafter referred to generically as the
  13   ‘digital video data stream’) in order to minimize the bandwidth required to transmit
  14   this digital video data stream for a given picture quality.” ’005 patent at 1:11-17.
  15         19.    At the time of the invention of claim 1 of the ’005 patent, the “most
  16   widely accepted international standards [for compression of digital video for
  17   motion pictures and television were] proposed by the Moving Pictures Expert
  18   Group (MPEG).” ’005 patent at 1:20-24. Two such standards that existed at the
  19   time of the invention were MPEG-1 and MPEG-2.
  20         20.    In accordance with MPEG-1 and MPEG-2—and other compression
  21   standards for digital video—the video stream is “encoded/compressed . . . using a
  22   compression technique generally known as ‘motion coding.’” ’005 patent at 1:40-
  23   44. More particularly, rather than transmitting each video frame in its entirety, the
  24   standards at the time used motion estimation for only those parts of sequential
  25   pictures that varied due to motion, where possible. ’005 patent at 1:45-48.
  26         21.    In general, the picture elements or “pixels” within a block of a picture
  27   are specified relative to those of a previously transmitted reference or “anchor”
  28
                                                 4
                                     SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 6 of 35 Page ID #:1315



   1   picture using differential or “residual” video, as well as so-called “motion vectors”
   2   that specify the location of an array (e.g., 16-by-16) of pixels or “macroblock”
   3   within the current picture relative to its original location within the anchor picture.
   4   ’005 patent at 1:48-55. A macroblock is a unit in image and video compression that
   5   typically consists of 16x16 samples of pixels. A motion vector is used to represent
   6   a macroblock in a picture based on the position of that same or similar macroblock
   7   in another picture (known as the reference picture).
   8         22.    At the time of the invention, there were various “prediction modes”
   9   that could be used for each macroblock that was to be encoded. ’005 patent at 3:7-
  10   11. Prediction modes are techniques for predicting image pixels or groups of
  11   pixels, and examples of prediction modes in MPEG include frame and field
  12   prediction modes. ’005 patent at 4:64-67. Moreover, at that time, motion coding
  13   allowed for the use of different prediction modes within the same frame, but
  14   required one prediction mode to be specified for a macroblock in advance of
  15   performing the motion estimation that results in a motion vector. ’005 patent at
  16   3:12-15. Given that there are multiple prediction modes, the optimum prediction
  17   mode could not be known prior to encoding unless multiple motion estimations
  18   were performed on each macroblock sequentially. ’005 patent at 3:15-20. Then,
  19   after determining the optimum prediction mode based on multiple and sequential
  20   motion estimations, the optimal prediction mode would be selected and only then
  21   would the motion estimation that results in the generation of a motion vector occur.
  22         23.    In this prior art method, numerous and sequential motion estimations
  23   would have to run to find the optimal prediction mode. Only after these sequential
  24   motion estimations have been run and the optimal prediction mode selected could
  25   the motion estimation that results in the motion vector for the macroblock be
  26   carried out. Because “motion estimation usually consists of an exhaustive search
  27   procedure in which all 256 pixels of the two corresponding macroblocks are
  28
                                                  5
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 7 of 35 Page ID #:1316



   1   compared, and which is repeated for a large number of macroblocks,” having to
   2   sequentially run numerous motion estimations to find the optimal prediction mode
   3   and only then performing the motion estimation using the optimal prediction mode
   4   to generate the motion vector is very computationally intensive, complex,
   5   inefficient, lengthy and cost ineffective. ’005 patent at 3:20-43.
   6         24.    As demonstrated below, the claimed invention of claim 1 of the ’005
   7   patent provides a technological solution to the problem faced by the inventors,
   8   namely concurrently determining the optimal prediction mode while performing
   9   motion estimation along with generating the motion vector more simply, faster and
  10   in a less expensive way.
  11         25.    As detailed in the specification, the invention of claim 1 of the ’005
  12   patent provides a technological solution to the problems faced by the inventors:
  13
             Based on the above and foregoing, it can be appreciated that there
  14         presently exists a need in the art that overcomes the disadvantages and
  15         shortcomings of the presently available technology. The present
             invention fulfills this need in the art by performing motion coding of an
  16         uncompressed digital video sequence in such a manner that the
  17         prediction mode for each individual macroblock is determined as part
             of the motion estimation process, along with the actual motion vector(s),
  18         and need not be specified in advance; only the type of picture currently
  19         being coded need be known. Since the latter must be determined at a
             higher level of video coding than the macroblock layer, this method
  20         makes possible a much more efficient, as well as optimal, degree of
  21         video compression than would otherwise be possible using conventional
             methods of motion estimation. Further, the present invention provides a
  22         novel scheme for concurrently searching for the optimum macroblock
  23         match within the appropriate anchor picture according to each of a
             plurality of motion prediction modes during the same search operation
  24         for the given macroblock, without the need for a separate search to be
  25         performed on the same macroblock for each such mode. Since this
             search procedure is the single most complex and expensive aspect of
  26         motion estimation, in both time and hardware, such a method as the
  27         present invention will clearly result in a more efficient video image
             coding and compression than would otherwise be possible given the
  28
                                                 6
                                     SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 8 of 35 Page ID #:1317



   1         aforementioned practical limitations of the presently available
             technology.
   2
   3   ’005 patent at 3:40-67 (emphasis added).
             26.    The technological solution of claim 1 of the ’005 patent is further
   4
       shown in Figure 3 which visually depicts a motion estimation process for
   5
       concurrently performing motion estimation for frame prediction mode and field
   6
       prediction modes for frame pictures:
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
             27.    Claim 1 of the ’005 patent improves the functionality of motion
  21
       coding in video compression by performing the concurrent determination of the
  22
       optimal prediction mode while performing motion estimation along with generating
  23
       the motion vector. The claimed invention of claim 1 of ’005 patent also was not
  24
       well-understood, routine or conventional at the time of the invention. Rather, as set
  25
       forth below, the claimed invention was a departure from the conventional ways of
  26
       performing motion coding in video compression.
  27
  28
                                                  7
                                     SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 9 of 35 Page ID #:1318



   1         28.   That the ’005 patent improves the functioning of motion coding in
   2   video compression and was a departure from conventional ways of carrying out this
   3   functionality cannot be disputed:
   4
             Based on the above and foregoing, it can be appreciated that there
   5         presently exists a need in the art that overcomes the disadvantages and
   6         shortcomings of the presently available technology. The present
             invention fulfills this need in the art by performing motion coding of an
   7         uncompressed digital video sequence in such a manner that the
   8         prediction mode for each individual macroblock is determined as part
             of the motion estimation process, along with the actual motion vector(s),
   9         and need not be specified in advance; only the type of picture currently
  10         being coded need be known. Since the latter must be determined at a
             higher level of video coding than the macroblock layer, this method
  11         makes possible a much more efficient, as well as optimal, degree of
  12         video compression than would otherwise be possible using conventional
             methods of motion estimation. Further, the present invention provides a
  13         novel scheme for concurrently searching for the optimum macroblock
  14         match within the appropriate anchor picture according to each of a
             plurality of motion prediction modes during the same search operation
  15         for the given macroblock, without the need for a separate search to be
  16         performed on the same macroblock for each such mode. Since this
             search procedure is the single most complex and expensive aspect of
  17         motion estimation, in both time and hardware, such a method as the
  18         present invention will clearly result in a more efficient video image
             coding and compression than would otherwise be possible given the
  19         aforementioned practical limitations of the presently available
  20         technology.
  21   ’005 patent at 3:40-67 (emphasis added).
  22
             The present invention relates generally to digital video compression,
  23         and, more particularly, to a motion estimation method and search engine
  24         for a digital video encoder that is simpler, faster, and less expensive than
             the presently available technology permits, and that permits concurrent
  25         motion estimation using multiple prediction modes.
  26
  27   ’005 patent at 1:7-11 (emphasis added).

  28
                                                  8
                                     SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 10 of 35 Page ID #:1319



    1         In either case, the methods and architectures of the present invention
              result in a means of significantly improving the video compression
    2         efficiency and, hence, the resulting picture quality, without the need for
    3         either greater hardware costs or higher computational complexity.

    4   ’005 patent at 14:62-67 (emphasis added).
    5
              In all known motion estimation methods, the prediction mode must be
    6         specified for every macroblock before the motion estimation, with its
    7         constituent search, is performed. However, in accordance with the
              present invention, in one of its aspects, the motion estimation may be
    8         performed, in a frame picture, forth both frame and field prediction
    9         modes simultaneously, during the same search for the anchor picture.

   10   ’005 patent at 8:6-13 (emphasis added).
   11         29.    In light of the foregoing, and the general knowledge of a person of
   12   ordinary skill in the art, a person of ordinary skill in the art reading the ’005 patent
   13   and its claims would understand that the patent’s disclosure and claims are drawn to
   14   solving a specific, technical problem arising in the field of digital video
   15   compression. Moreover, a person of ordinary skill in the art would understand that
   16   the claimed subject matter of the ’005 patent presents advancements in the field of
   17   digital video compression, and more particularly to a motion estimation method and
   18   search engine for a digital video encoder that is simpler, faster, and less expensive
   19   than prior art technology, and that permits concurrent motion estimation using
   20   multiple prediction modes. A person of ordinary skill in the art would understand
   21   that claim 1 of the ’005 patent is directed to a method for motion coding an
   22   uncompressed digital video data stream, which provides concurrent motion
   23   estimation using multiple prediction modes along with the generation of motion
   24   vectors. Moreover, a person of ordinary skill in the art would understand that claim
   25   1 of the ’005 patent contains that corresponding inventive concept.
   26         30.    The patent of one of the streaming services used on Roku devices
   27   (Netflix) claims subject matter in the field of video coding and, in particular,
   28
                                                    9
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 11 of 35 Page ID #:1320



    1   concurrent encoding processes. For example, on December 10, 2010, over a decade
    2   after the priority date for the ’005 patent, Netflix filed an application entitled,
    3   “Parallel Video Encoding based on Complexity Analysis,” which matured into US
    4   Patent No. 8,837,601 on September 16, 2014 (the “’601 patent”). Similar to the
    5   ’005 patent, the ’601 patent, concerns concurrent video encoding processes.
    6         31.    The patent of another one of the streaming services used on Roku
    7   devices (Hulu) claims subject matter in the field of video coding and, in particular,
    8   using concurrent or parallel processing in the field of video coding. For example,
    9   on August 13, 2012, more than 13 years after the priority date for the ’005 patent,
   10   Hulu filed an application titled, “Splicing of Video for Parallel Encoding,” which
   11   matured into U.S. Patent No. 9,307,261 on April 5, 2016 (the “’261 patent”).
   12   During prosecution of this application, Hulu successfully argued that this subject
   13   matter was patent eligible because it provided a “specialized encoding process.”
   14   File History of ’261 Patent, Amendment of 9-11-2015 at p. 13.
   15         32.    Upon information and belief, Roku makes, uses, offers for sale, and/or
   16   sells in the United States and/or imports into the United States products and
   17   services such as H.264 encoders that practice a method for motion coding an
   18   uncompressed (pixel level) digital video data stream, such as Roku Channel
   19   (collectively “the Accused Infringing Devices”).
   20         33.    Upon information and belief, the Accused Infringing Devices infringe
   21   at least claim 1 of the ’005 patent in the exemplary manner described below.
   22         34.    The Accused Infringing Devices provide a method for motion coding
   23   an uncompressed (pixel level) digital video data stream. The Accused Infringing
   24   Devices receive input video streams which are then encoded using at least the
   25   H.264 (AVC1) standard. This is a widely used video compression format with
   26   decoder support on web browsers, TVs and other consumer devices. Moreover,
   27   H.264 uses motion compressor and estimator for motion coding video streams.
   28
                                                    10
                                        SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 12 of 35 Page ID #:1321



    1         35.    The Accused Infringing Devices stream content using the DASH
    2   format, such as the example frame from the movie “Starship Trooper” shown
    3   below. The DASH movie delivery mechanism includes a manifest that provides a
    4   description of the video format present in the movie stream. This is illustrated by
    5   the file Manifest.mpd sample below. The manifest file includes references to the
    6   video codec AVC1 (H.264). The AVC1 designator is the IETF identifier for
    7   H.264.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21   Source:
   22   https://therokuchannel.roku.com/details/w.W105qGbbNVi7pZ7MW4Jyu1VrZVM
        Vdvf1639q6a0BS9A8xq8ArWuALjW5z3gGFxa8meqMektGjJ6jx0r7CNmYyZdv9
   23   mtP7qPQx
   24
   25
   26
   27
   28
                                                 11
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 13 of 35 Page ID #:1322



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11   Source:
   12   https://therokuchannel.roku.com/details/w.W105qGbbNVi7pZ7MW4Jyu1VrZVM
        Vdvf1639q6a0BS9A8xq8ArWuALjW5z3gGFxa8meqMektGjJ6jx0r7CNmYyZdv9
   13   mtP7qPQx
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26   Source:
        https://therokuchannel.roku.com/details/w.W105qGbbNVi7pZ7MW4Jyu1VrZVM
   27   Vdvf1639q6a0BS9A8xq8ArWuALjW5z3gGFxa8meqMektGjJ6jx0r7CNmYyZdv9
   28   mtP7qPQx
                                            12
                                   SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 14 of 35 Page ID #:1323



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
        Source: https://tools.ietf.org/html/rfc6381
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 13
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 15 of 35 Page ID #:1324



    1
                                  H.264 Encoder Block Diagram
    2
    3
    4
    5
    6
    7
    8
    9
   10   Source:
        https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf
   11
              36.    The Accused Infringing Devices provide a method for comparing
   12
        pixels of a first pixel array (e.g., a macroblock) in a picture currently being coded
   13
        with pixels of a plurality of second pixel arrays in at least one reference picture and
   14
        concurrently performing motion estimation for each of a plurality of different
   15
        prediction modes in order to determine which of the prediction modes is an
   16
        optimum prediction mode.
   17
              37.    H.264 uses different motion estimation modes in inter-frame
   18
        prediction. These modes are commonly referred to as inter-frame prediction
   19
        modes, or inter modes. Each inter mode involves partitioning the current
   20
        macroblock into a different combination of sub blocks, and selecting the optimum
   21
        motion vector for the current macroblock based on the partition. The inter-frame
   22
        prediction modes, or inter modes, can be further categorized by the number and
   23
        position of the reference frames, as well as the choice of integer pixel, half pixel
   24
        and quarter pixel values in motion estimation. The Roku H.264 encoders
   25
        concurrently perform motion estimation of a macroblock for all inter-modes and
   26
        select the most optimum prediction mode with least rate distortion cost.
   27
   28
                                                  14
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 16 of 35 Page ID #:1325



    1                                                  Mode Decision
    2                                                        16x16 luma Macroblock


    3                                                                                  Inter Modes (Only
                                          Intra Modes
                                        (For all frames)                              for P and B-frames)
    4                                                                                • Macroblock partitions:
                                        • Nine 4x4 Modes
                                                                                     16x16,16x8,8x16,
                                        • Four 16x16 Modes
    5                                                                                8x8,8x4,4x8,4x4
                                                                                     • Use of reference frames
                                                                                     • Use of integer, half and
    6                                                                                quarter pixel motion
                                                                                     estimation

    7                              • Each mode (inter or intra) has an associated Rate-Distortion (RD)
                                   cost.
                                   • Encoder performs mode decision to select the mode having the least
    8                              RD cost. This process is computationally intensive.
                                                                                                                  30

    9
        Source:
   10   https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p.
   11   30.
              38.   H.264 provides a hierarchical way to partition a macroblock, with the
   12
        available partitions shown in the following two figures. An exemplary inter-frame
   13
        prediction mode, or inter mode, can be for a macroblock to be partitioned to
   14
        encompass a 16x8 sub block on the left, and two 8x8 sub blocks on the right.
   15
   16
                    Macroblock partitions for inter-frame prediction modes
   17
   18                                Macroblock Partitions
   19
   20                 8x8         8x8                                           8x16
                                                                                                      16x16 blocks can
                                                                                                      be broken into
                                                  16x8       16x8
                                                                                                      blocks of sizes
   21                 8x8         8x8                                                                 8x8, 16x8, or 8x16.
                                                                                8x16
   22
                        16x16                          16x16                   16x16
   23
   24                                                                                                  8x8 blocks can be
                      4x4         4x4                                            4x8                   broken into blocks
   25                                               8x4          8x4                                   of sizes 4x4, 4x8,
                                                                                                       or 8x4.
                      4x4         4x4                                            4x8
   26
                            8x8                            8x8                   8x8
   27
                                                                                                                       4
   28
                                                                       15
                                                    SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 17 of 35 Page ID #:1326



    1   Source:
        https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p.
    2   4
    3
           H.264 provides macroblock partitions for inter-frame prediction modes
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
        Source: H.264 Standard (03-2010) at p. 26
   15         39.   The optimum prediction mode as chosen for the current macroblock is
   16   embedded in the compressed bit stream of H.264, as shown in the following two
   17   syntaxes.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                16
                                     SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 18 of 35 Page ID #:1327



    1
    2                       Macroblock prediction syntax in H.264

    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21   Source: H.264 Standard (03-2010) at p. 57
   22
                         Sub-macroblock prediction syntax in H.264
   23
   24
   25
   26
   27
   28
                                              17
                                    SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 19 of 35 Page ID #:1328



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18   Source: H.264 Standard (03-2010) at p. 58

   19         40.    The Accused Infringing Devices provide a method for determining

   20   which of the second pixel arrays (e.g., macroblock) constitutes a best match with

   21   respect to the first pixel array (e.g., macroblock) for the optimum prediction mode.

   22
   23
   24
   25
   26
   27
   28
                                                 18
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 20 of 35 Page ID #:1329



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10   Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264,
        Chapter 2: Understanding the Application: An Overview of the H.264 Standard, p.
   11   12
   12         41.   For example, the encoder performs mode decision to select the most
   13   optimum prediction mode with least rate distortion cost.
   14
                                   Macroblock layer semantics
   15
   16
   17
   18
   19
   20
   21
   22
        Source: H.264 Standard (03-2010), p. 100
   23
   24
   25
   26
   27
   28
                                                19
                                     SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 21 of 35 Page ID #:1330



    1                                     Mode Decision

    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13   Source:
   14   https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p.
        30
   15
              42.    The Accused Infringing Devices provide a method for generating a
   16
        motion vector for the first pixel array in response to the determining step. The
   17
        encoder calculates the appropriate motion vectors and other data elements
   18
        represented in the video data stream.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 20
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 22 of 35 Page ID #:1331



    1
        Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264,
    2   Chapter 2: Understanding the Application: An Overview of the H.264 Standard, p.
    3   12

    4                    Motion Vector Derivation is described below
    5
    6
    7
    8
    9
   10
   11
   12
        Source: H.264 Standard (03-2010), p. 151
   13
   14                           H.264 Encoder Block Diagram
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               21
                                    SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 23 of 35 Page ID #:1332



    1   Source:
        https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p.
    2   2
    3         43.    Roku has infringed, and continues to infringe, at least claim 1 of the
    4   ’005 patent in the United States, by making, using, offering for sale, selling and/or
    5   importing the Accused Infringing Devices in violation of 35 U.S.C. § 271(a).
    6         44.    Upon information and belief, Roku may have infringed and continues
    7   to infringe the ’005 patent through other software and devices utilizing the same or
    8   reasonably similar functionality, including other versions of the Accused Infringing
    9   Devices.
   10         45.    Roku’s acts of direct infringement have caused and continue to cause
   11   damage to Uniloc and Uniloc is entitled to recover damages sustained as a result of
   12   Roku’s wrongful acts in an amount subject to proof at trial.
   13          COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,407,609
   14         46.    The allegations of paragraphs 1-7 of this First Amended Complaint are
   15   incorporated by reference as though fully set forth herein.
   16         47.    The ’609 patent, titled “System and Method For Providing And
   17   Tracking The Provision of Audio and Visual Presentations Via A Computer
   18   Network,” issued on March 26, 2013. A copy of the ’609 patent is attached as
   19   Exhibit C. The priority date for the ’609 patent is August 21, 2008. The inventions
   20   of the ’609 patent were developed by an inventor at LINQware, Inc.
   21         48.    Pursuant to 35 U.S.C. § 282, the ’609 patent is presumed valid.
   22         49.    Claim 1 of the ’609 patent addresses a technological problem
   23   indigenous to webpages and the Internet—tracking digital media presentations that
   24   are streamed via the Internet and webpages.
   25         50.    Claim 1 of the ’609 patent reads as follows:
   26
              1. A method for tracking digital media presentations delivered from a
   27         first computer system to a user's computer via a network comprising:
   28
                                                  22
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 24 of 35 Page ID #:1333



    1         providing a corresponding web page to the user's computer for each
              digital media presentation to be delivered using the first computer
    2         system;
    3
              providing identifier data to the user's computer using the first computer
    4         system;
    5
              providing an applet to the user's computer for each digital media
    6         presentation to be delivered using the first computer system, wherein
    7         the applet is operative by the user's computer as a timer;

    8         receiving at least a portion of the identifier data from the user's
    9         computer responsively to the timer applet each time a predetermined
              temporal period elapses using the first computer system; and
   10
   11         storing data indicative of the received at least portion of the identifier
              data using the first computer system;
   12
   13         wherein each provided webpage causes corresponding digital media
              presentation data to be streamed from a second computer system
   14         distinct from the first computer system directly to the user's computer
   15         independent of the first computer system;
   16         wherein the stored data is indicative of an amount of time the digital
   17         media presentation data is streamed from the second computer system
              to the user's computer; and
   18
   19         wherein each stored data is together indicative of a cumulative time the
              corresponding web page was displayed by the user's computer.
   20
              51.    At the time of invention of the ’609 patent, given the vastness of
   21
        content on the Internet, it proved “difficult for a user of an Internet enabled
   22
        computer to identify and locate content of a particular type and relating to a
   23
        particular subject.” ’609 patent at 1:40-55. One way to find relevant content was
   24
        to use a search engine for specified keywords to return a list of documents where
   25
        those words are found. ’609 patent at 1:56-59.
   26
              52.    Some of the available search engines at the time of the invention
   27
        included Yahoo!, Google and search.com. ’609 patent at 2:2-5. These are search
   28
                                                   23
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 25 of 35 Page ID #:1334



    1   engines created in the mid to late 1990s that rose to prominence by the early 2000s
    2   just prior to the priority date for the ’609 patent. The known search engines at the
    3   time suffered from drawbacks, however. The search engines at the time typically
    4   utilized a webcrawler to provide documents. ’609 patent at 1:58-62. An indexer
    5   then typically reads the webcrawler provided documents and creates an index based
    6   on the words contained in each document. ’609 patent at 1:69-62. Each search
    7   engine typically uses its own methodology to create indices such that, ideally, only
    8   meaningful results are returned for each query. ’609 patent at 1:62-64. This is not
    9   always true though due to the complex nature and nuances of human language and
   10   efforts by document authors or providers to fool or trick the indexer into ranking its
   11   documents above those of others. ’609 patent at 1:64-2:2.
   12          53.   These search engines did not, however, perform tracking of digital
   13   media presentations that are streamed from one computer to another and in
   14   particular tracking where within the digital media presentation a user may have left
   15   off in viewing a presentation. The search engine would only identify the same
   16   content as before.
   17          54.   In light of the foregoing, there existed a need for webpage and Internet
   18   technology for the provision and tracking of digital media presentations to
   19   responsively stream the presentation from the same point no matter where the user
   20   left off.
   21          55.   The claimed invention of claim 1 of the ’609 patent provides a
   22   technological solution to the problem faced by the inventor, namely to create a
   23   system for providing and tracking digital media presentations using a web page,
   24   identifier data and a timer applet originating at a first computer to track and
   25   responsively stream a digital media presentation from a second computer that can
   26   be viewed by a user at the user’s computer.
   27
   28
                                                  24
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 26 of 35 Page ID #:1335



    1         56.    The technological solution is detailed in the specification and claim 1
    2   and provides a method whereby digital media presentations are delivered and
    3   tracked from in a manner that departs from convention. First, from the perspective
    4   of the provider of digital media presentations, a webpage is provided with digital
    5   media presentations that are to be delivered to a user’s computer using a first
    6   computer system. Identifier data—such as data used for tracking the user’s viewing
    7   history of the digital media presentations—is also provided to the user’s computer.
    8   Further, an applet that is operative as a timer is provided to the user’s computer for
    9   each digital media presentation. Then the provider of the digital media presentation
   10   receives a portion of the identifier data responsively to the timer applet each time a
   11   predetermined temporal period elapses. The portion of the identifier data is then
   12   stored. Each webpage with the digital media presentations causes a digital media
   13   presentation data to be streamed to a user’s computer using a second computer
   14   system and independent of the first computer system. Finally, the stored data is
   15   indicative of the amount of time the digital media presentation has been streamed
   16   and the cumulative time the webpage for the individual digital media presentations
   17   have been displayed. ’609 patent at 3:65-14:8, Figs. 1-10, claim 1.
   18
   19         By way of further non-limiting example, at each expiration of temporal
              period as determined by the timer applet, such as every 15 seconds, a
   20         table entry may be made of the user, the page the user is on, and, to the
   21         extent the user is on the same page as was the user upon the last
              expiration of the timer, the user's total time, to the current time, spent on
   22         that same page using database server 32. The user may be identified by,
   23         for example, any of a number of known methodologies, such as the
              information the user used to login, the user's IP address, the user's
   24         response to an identifying query, or the like.
   25         In certain embodiments of the present invention, the timer applet may
              cause data indicative of the total time spent on the web page presenting
   26         the presentation that has elapsed. In certain embodiments of the present
   27         invention, the timer applet may cause data indicative of another
              temporal cycle having passed while the web page presents the
   28
                                                   25
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 27 of 35 Page ID #:1336



    1         presentation. In the latter, a value indicative of the number of cycles that
              have passed in database 32 may be incremented each time the data is
    2         received, for example.
    3         Thus, certain embodiments of the present invention provide the
              capability to know that a viewer began viewing a particular show at a
    4         certain time, and to know when a user began viewing a different page,
    5         or show, thereby providing knowledge of how long a particular viewer
              spent on a particular page. Such knowledge is not conventionally
    6         available, and the provision of such knowledge by certain embodiments
    7         of the present invention allows for an increasing scale of payments for
              advertising displayed on a given page correspondent to how long a
    8         viewer or viewers remain, or typically remain, on that particular page or
    9         like pages. Thus, the tabular tracking of the present invention allows for
              the knowledge of how long viewer spends on a page, what the viewer
   10         was viewing or listening to on the given page, the ads shown while the
   11         viewer was viewing or listening, how long the ads were shown, and what
              ads were shown to the view correspondent to that viewer's identification
   12         and/or login.
   13
        ’609 patent at 13:24-14:8 (emphasis added).
   14
              57.    Claim 1 of the ’609 patent improves the functionality of webpage and
   15
        Internet technology by creating a system for the provision and tracking of digital
   16
        media presentations via webpages and responsively streaming the presentations via
   17
        a second computer system from the same point no matter where the user left off.
   18
        The claimed invention of claim 1 of ’609 patent also was not well-understood,
   19
        routine or conventional at the time of the invention. Rather, as demonstrated above,
   20
        the claimed invention was a departure from the conventional ways of providing
   21
        presentations on the Internet at the time.
   22
              58.    In light of the foregoing, and the general knowledge of a person of
   23
        ordinary skill in the art, a person of ordinary skill in the art reading the ’609 patent
   24
        and its claims would understand that the patent’s disclosure and claims are drawn to
   25
        solving a specific, technical problem arising in webpage and Internet technology.
   26
        Moreover, a person of ordinary skill in the art would understand that the claimed
   27
        subject matter of the ’609 patent presents advancements in the field of webpage and
   28
                                                     26
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 28 of 35 Page ID #:1337



    1   Internet technology by creating a system for the provision and tracking of digital
    2   media presentations via webpages using a first computer system and responsively
    3   streaming the presentations via a second computer system from the same point no
    4   matter where the user left off. A person of ordinary skill in the art would
    5   understand that claim 1 of the ’609 patent is directed to a method for providing and
    6   tracking digital media presentations using a web page, identifier data and a timer
    7   applet originating at a first computer system to track and responsively stream a
    8   digital media presentation from a second computer system that can be viewed by a
    9   user at the user’s computer. Moreover, a person of ordinary skill in the art would
   10   understand that claim 1 of the ’609 patent contains that corresponding inventive
   11   concept.
   12         59.    The patent of one of the streaming services used on Roku devices
   13   (Netflix) claims subject matter in the field. For example, on September 26, 2014,
   14   more than 6 years after the priority date for the ’609 patent, Netflix filed an
   15   application entitled “Systems and Methods for Suspended Playback,” which
   16   matured into U.S. Patent No. 9,917,791 on March 13, 2018 (the “’791 patent”).
   17   The ’791 patent “suspended playback for efficient resumption [of] media content in
   18   digital streaming media playback systems.” ’791 patent at 1:8-10.
   19         60.    Upon information and belief, Roku makes, uses, offers for sale, and/or
   20   sells in the United States and/or imports into the United States products and
   21   services that perform a method for tracking digital media presentations delivered
   22   from a first computer system to a user’s computer via a network, such as the Roku
   23   Channel (collectively the “Accused Infringing Devices”).
   24         61.    Upon information and belief, the Accused Infringing Devices infringe
   25   at least claim 1 in the exemplary manner described below.
   26         62.    The Accused Infringing Devices track digital media presentations
   27   delivered from a first computer system to a user’s computer via a network. In
   28
                                                   27
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 29 of 35 Page ID #:1338



    1   particular, among other things, the Accused Infringing Devices identify the TV
    2   shows that the user is currently watching and tracks the user’s viewing progress.
    3         63.    The Accused Infringing Devices provide a corresponding web page to
    4   the user’s computer for each digital media presentation to be delivered using the
    5   first computer system. In particular, the webpage located at
    6   https://therokuchannel.roku.com/details/w.K1Zal7ggzkiLjvLR3x8PTBqldq6q9RuR
    7   wM6pK8GpCbmzzYLv2bcpMJNyZryvfM0lBQR78liqlY5kGWMgTvb3KRa6r
    8   corresponds to the “Bad Boys” movie.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
              64.    The Accused Infringing Devices provide identifier data to the user’s
   21
        computer using the first computer system. The Accused Infringing Devices allow
   22
        users to create an account, which in turn, allows Roku to track the user’s viewing
   23
        history across devices.
   24
   25
   26
   27
        Source: https://support.roku.com/article/360007223934
   28
                                                 28
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 30 of 35 Page ID #:1339



    1
              65.    The Accused Infringing Devices provide an applet to the user’s
    2
        computer for each digital media presentation to be delivered using the first
    3
        computer system. In particular, the Accused Infringing Devices provide a script
    4
        that keeps track of how much of the presentation the user has watched, thus
    5
        reflecting the operation of a timer running in the background.
    6
    7
    8
    9
   10
        Source: Screenshot of Bad Boys webpage showing the current position as 14:05.
   11
   12         66.    The Accused Infringing Devices receive at least a portion of the
   13   identifier data from the user’s computer responsively to the timer applet each time a
   14   predetermined temporal period elapses using the first computer system. The
   15   Accused Infringing Devices maintain a viewing history for each user. The viewing
   16   history is updated continuously, even the absence of user input such as pressing a
   17   pause button or exit button. For example, if the user closes and reopens the
   18   webpage to view “Bad Boys,” the movie will resume just prior to the point where
   19   the user closed the webpage. This indicates that the user’s computer sends periodic
   20   updates at regular intervals to inform Roku of the user’s current position, thus
   21   reflecting the use of a timer.
   22
   23
   24
   25
   26
   27
   28
                                                  29
                                         SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 31 of 35 Page ID #:1340



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
        Source: Screenshot prior to closing the browser tab, showing the current position
   13   as 10:22.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26   Source: Screenshot after reopening the webpage, showing the current position as
        09:58.
   27
   28
                                                30
                                     SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 32 of 35 Page ID #:1341



    1         67.    The Accused Infringing Devices store data indicative of the received at
    2   least portion of the identifier data using the first computer system. The user’s
    3   viewing history, updated every time a heartbeat is sent, is stored by the Accused
    4   Infringing Devices. In particular, the listing for “Bad Boys” includes a progress bar
    5   that is updated as the user watches more of the movie.
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19   Source:
        https://therokuchannel.roku.com/details/w.K1Zal7ggzkiLjvLR3x8PTBqldq6q9RuR
   20   wM6pK8GpCbmzzYLv2bcpMJNyZryvfM0lBQR78liqlY5kGWMgTvb3KRa6r
   21         68.    Each provided webpage causes corresponding digital media
   22   presentation data to be streamed from a second computer system (e.g., the content
   23   delivery network, e.g., Comcast CDN), distinct from the user’s computer
   24   independent of the first computer system (e.g., the Roku Channel website).
   25
   26
   27
   28
                                                  31
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 33 of 35 Page ID #:1342



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
        Source: Screenshot of Safari Developer Tools showing the network requests and
   11   responses for webpage above.
   12         69.    The stored data is indicative of an amount of time the digital media
   13   presentation is streamed from the second computer system to the user’s computer.
   14   The stored data indicates the duration and position of the user’s current position,
   15   which indicates the amount of time the presentation has been streamed to the user’s
   16   computer by the CDN.
   17         70.    Each stored data is together indicative of a cumulative time the
   18   corresponding web page was displayed by the user’s computer. The amount of
   19   time the user spends watching a movie or TV show is tracked by Roku and also
   20   reflects the amount of time the Roku Channel webpage was displayed by the user’s
   21   computer.
   22         71.    Roku has infringed, and continues to infringe, at least claim 1 of the
   23   ’609 patent in the United States, by making, using, offering for sale, selling and/or
   24   importing the Accused Infringing Devices in violation of 35 U.S.C. § 271(a).
   25         72.    Upon information and belief, Roku may have infringed and continues
   26   to infringe the ’609 patent through other software and devices utilizing the same or
   27
   28
                                                  32
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 34 of 35 Page ID #:1343



    1   reasonably similar functionality, including other versions of the Accused Infringing
    2   Devices.
    3         73.    Roku’s acts of direct infringement have caused and continue to cause
    4   damage to Uniloc and Uniloc is entitled to recover damages sustained as a result of
    5   Roku’s wrongful acts in an amount subject to proof at trial.
    6                                PRAYER FOR RELIEF
    7         WHEREFORE, plaintiff Uniloc 2017 LLC respectfully prays that the Court
    8   enter judgment in its favor and against Roku as follows:
    9               a.     A judgment that Roku has infringed one or more claims of the
   10   ’005 patent literally and/or under the doctrine of equivalents;
   11               b.     A judgment that Roku has infringed one or more claims of the ’
   12   ’609 patent literally and/or under the doctrine of equivalents;
   13               c.     That for each Asserted Patent this Court judges infringed by
   14   Roku this Court award Uniloc its damages pursuant to 35 U.S.C. § 284 and any
   15   royalties determined to be appropriate;
   16               d.     That this be determined to be an exceptional case under 35
   17   U.S.C. § 285;
   18               e.     That this Court award Uniloc prejudgment and post-judgment
   19   interest on its damages;
   20               f.     That Uniloc be granted its reasonable attorneys’ fees in this
   21   action;
   22               g.     That this Court award Uniloc its costs; and
   23               h.     That this Court award Uniloc such other and further relief as the
   24   Court deems proper.
   25
   26                              DEMAND FOR JURY TRIAL
   27
   28
                                                  33
                                      SECOND AMENDED COMPLAINT-8:19-CV-00295
Case 8:19-cv-00295-GW-DFM Document 44 Filed 10/21/19 Page 35 of 35 Page ID #:1344



    1         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Uniloc
    2   demands a trial by jury for all issues so triable.
    3
    4    Dated: October 21 2019                  FEINBERG DAY KRAMER ALBERTI LIM
                                                 TONKOVICH & BELLOLI LLP
    5
    6                                            By: /s/ M. Elizabeth Day
                                                    M. Elizabeth Day
    7
    8                                            Attorneys for Plaintiff
                                                 Uniloc 2017 LLC
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   34
                                       SECOND AMENDED COMPLAINT-8:19-CV-00295
